Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on August 5th, 2021.  Claims 1 and 20 are pending and examined below.

Claim Interpretation
The Examiner interprets claims 1 to 2, 6, 10 to 11, 15, and 19 to 20 as an obfuscated version of the following: 1. Get the business hours for the destination.  2. Get the arrival time for the destination.  3. If the arrival time is outside of the business hours, propose a different destination.  The Examiner interprets the claims under their broadest reasonable interpretation.  In this case, the Examiner interprets anything that queries the business hours (or similar concepts), the arrival time, and determines if the arrival time is outside of those hours to read on the claims.
	The Examiner interprets the term “sojourn time period” in light of ¶[0031] to ¶[0032] of the specification.  That is, the Examiner interprets “sojourn time period” to be both prescriptive values (by the user or otherwise specified) and descriptive values (some sort of measurement or statistics or analyzed result) of any sort of quantity for how long it may or should take to provide some sort of abstract service at a location (or how much time in total spent at a location or a similar quantity).  Similarly, the Examiner interprets the term “acceptable waiting time period” in light of ¶[0033] to ¶[0034] of the specification.  That is, the Examiner interprets “acceptable waiting time period” to be both prescriptive values and descriptive values of any sort of quantity for how long the wait or delay may or should be for a service.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of changing a traveler's destination when the traveler will not arrive during the business hours. This judicial exception is not integrated into a practical application because the claims amount to merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional significant elements.
	The examiner offers the following analysis of the independent claims (1, 10, and 19) based on subject matter eligibility test of MPEP 2106 to support this analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, claim 1 is to a process (“method”), claim 10 is to a machine (“information processing apparatus”), and claim 19 is to a machine (“system”).
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  The claims recite an abstract idea, specifically the mental process of changing a traveler's destination when the traveler will not arrive during the business hours.  The claims involve observation (“acquiring information…”).
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical application is navigation.  The additional elements are “notifying a proposal…”, a terminal apparatus, and a server apparatus.  The terminal and server elements are well-understood, conventional, and routine in this field and therefore are no significant elements as per MPEP § 2106.05(d).  The step of “notifying a proposal…” is a form of post-solution displaying and therefore a form of insignificant extra-solution activity as per MPEP 2106.05(g).  The claims do not integrate the judicial exception into a practical application because the claims amount to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The analysis does not change for the dependent claims, since they only introduce additional mental process steps and do not introduce any additional significant elements:
Claims 2, 6, 11, 15, and 20 all clarify that the reference time refers to the opening or closing times for a business (business hours) or to the last time at which an order or request for service can be placed in a facility.  These limitations only further limit the existing mental process steps and therefore do not introduce any additional significant elements or change the results of the analysis.
Claims 3, 7, 12, and 16 all clarify that the proposal for a change in destination is based on the business hours (“reference time”), arrival time, and either the “sojourn time period” or “acceptable waiting time period”.  Again, these limitations only further limit the existing mental process steps and therefore do not introduce any additional significant elements or change the results of the analysis.
Claims 4, 8, 13, and 17 all clarify the conditions under which the notification occurs.  Again, these limitations only further limit the existing mental process steps and therefore do not introduce any additional significant elements or change the results of the analysis.
Finally, claims 5, 9, 14, and 18 note that the destination changes to an open facility or otherwise available facility based on the notification criteria.  Again, these limitations only further limit the existing mental process steps and therefore do not introduce any additional significant elements or change the results of the analysis.
In conclusion, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 to 2, 6, 10 to 11, 15, and 19 to 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhogal et al. (US 20090076725 A1), hereinafter known as Bhogal.
Regarding claim 1, Bhogal discloses a control method for an information processing apparatus, the control method comprising: acquiring information indicating a first facility set as a destination of a user, and information indicating a reference time associated with the first facility; acquiring information indicating an estimated arrival time at which the user is to arrive at the first facility; and notifying a proposal to change the destination based on the reference time and the estimated arrival time. (Bhogal, claim 7, "The computer implemented method of claim 6, wherein determining when arrival time is not within predefined limits of business hours of the selected destination, prompting the user to select one of a different route, a different destination, a different time buffer and a different conveyance mode to cause identification of a new optimal route.")
Regarding claim 2, Bhogal discloses the control method according to claim 1, wherein the reference time is a closing time or a last order time for the first facility. (Bhogal, claim 7, "The computer implemented method of claim 6, wherein determining when arrival time is not within predefined limits of business hours of the selected destination, prompting the user to select one of a different route, a different destination, a different time buffer and a different conveyance mode to cause identification of a new optimal route.")
Regarding claim 6, Bhogal discloses the control method according to claim 1, wherein the reference time is an opening time for the first facility. (Bhogal, claim 7, "The computer implemented method of claim 6, wherein determining when arrival time is not within predefined limits of business hours of the selected destination, prompting the user to select one of a different route, a different destination, a different time buffer and a different conveyance mode to cause identification of a new optimal route.")
The Examiner notes that under the broadest reasonable interpretation, "business hours" includes both opening and closing times.
Claims 10 and 19 are substantially similar to claim 1 and are rejected under substantially the same arguments as used for claim 1.
Claim 11 is substantially similar to claim 2 and is rejected under substantially the same arguments as used for claim 2.
Claim 15 is substantially similar to claim 6 and is rejected under substantially the same arguments as used for claim 6.
Claim 20 is substantially similar to the combination of claims 2 and 6 and since the term "business hours" already includes both opening and closing times, claim 20 is rejected under substantially the same arguments as used for claims 2 and 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 to 5 and 12 to 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal as applied to claims 2 or 11 above, and further in view of Akiyoshi et al. (US 20080033633 A1), hereinafter known as Akiyoshi.
Regarding claim 3, Bhogal teaches the control method according to claim 2 further comprising wherein the notifying notifies the proposal based on the reference time and the estimated arrival time. (Bhogal, claim 7, "The computer implemented method of claim 6, wherein determining when arrival time is not within predefined limits of business hours of the selected destination, prompting the user to select one of a different route, a different destination, a different time buffer and a different conveyance mode to cause identification of a new optimal route.")
Bhogal does not teach the following limitations but Akiyoshi teaches the following: acquiring an estimated sojourn time period for the user at the first facility. (Akiyoshi, abstract, "There are provided a guide route search device and a guide route search method for searching a guide route via a plurality of points as well as a computer program for realizing the method. A guide route satisfying the route point condition such as a stay time at each point is searched. According to another aspect of the invention, after searching a guide route, an operator can perform a correction such as addition, deletion, or modification of the route points or rearrangement of the arrival order at the points. It is possible to judge whether the guide route after the correction satisfies the route point condition. According to still another aspect of the invention, a guide route is superimposed together with the current position on the map image.  The map color and/or brightness is changed according to the arrival time at a route point."; Akiyoshi, ¶[0029] to ¶[0030], "In the guide route search device according to the third aspect of the invention, the means for designating a stay time includes means for selecting one stay time data out of plural stay time data at the destination and the stay time in each of the destinations is taken into account on the basis of the stay time data selected.  [¶] In the guide route search device, the means for designating a stay time includes stay time learning means for setting and/or updating the stay time data for each of the destinations on the basis of an actual stay time at the destination and the stay time is taken into account on the basis of the stay time data in each of the destinations."; Akiyoshi, figure 3, which is a table listing different facilities, with columns for the facility "name", the facility "genre", and the facility business hours; and Akiyoshi, figure 4, which is a table listing different facility "genres" like "hotel" and restaurant", with columns for the "genre name" and the sojourn time period "stay time" for each facility "genre")
The Examiner notes that these tables are presented in nominalized form, with the "genre" serving as the foreign key relating the two tables.  As such, information from one table is directly related to information in another table, and using the standard relational database operation known as a "join" operation, each facility in figure 3 has a corresponding stay time in figure 4.  As such, Akiyoshi stores both the business hours and sojourn time periods for each facility, as a consequence of the foreign key relationship via the "genre".
Bhogal does not teach the following limitations but Akiyoshi teaches the following: the proposal based on the reference time, the estimated arrival time, and the estimated sojourn time period. (Akiyoshi, ¶[0130], "Moreover, this navigation device guides a route through a guide route created to satisfy arrival times at the respective route points (including the destination) and stay times at the respective route points (including the destination) registered at the route point condition data for genre 21. Thus, the user can arrive at the respective route points at suitable times and stay for sufficient times in the respective route points. Therefore, this navigation device can guide the user to, for example, a restaurant selected as a route point at appropriate time. Thus, it is possible to effectively prevent a situation in which the user is hungry for a long time or cannot have a meal because the user is guided to a restaurant late."; and Akiyoshi, ¶[0545], "According to the first embodiment, the route point conditions are conditions that the user arrives at route points during business hours of facilities in the route points and that the user stays at the route points for predetermined stay times. Thus, it is possible to obtain a guide route on which the user visits route points desired by the user at appropriate timing.")
It would have been obvious to a person having ordinary skill in the part to combine the method of Bhogal with the sojourn trip period of Akiyoshi, since it would save the user time and frustration to avoid destinations where they cannot complete their desired service within the business hours of the destination.
Regarding claim 4, Bhogal in view of Akiyoshi discloses the control method according to claim 3, wherein the notifying notifies the proposal in a case in which a time period from the estimated arrival time to the reference time is shorter than the estimated sojourn time period. (Akiyoshi, ¶[0130], "Moreover, this navigation device guides a route through a guide route created to satisfy arrival times at the respective route points (including the destination) and stay times at the respective route points (including the destination) registered at the route point condition data for genre 21. Thus, the user can arrive at the respective route points at suitable times and stay for sufficient times in the respective route points. Therefore, this navigation device can guide the user to, for example, a restaurant selected as a route point at appropriate time. Thus, it is possible to effectively prevent a situation in which the user is hungry for a long time or cannot have a meal because the user is guided to a restaurant late.")
Regarding claim 5, Bhogal in view of Akiyoshi discloses the control method according to claim 4 further comprising selecting, from among a plurality of facilities, a second facility whose closing time or last order time is later than the reference time, wherein the proposal includes a proposal to change the destination from the first facility to the second facility. (Bhogal, claim 7, "The computer implemented method of claim 6, wherein determining when arrival time is not within predefined limits of business hours of the selected destination, prompting the user to select one of a different route, a different destination, a different time buffer and a different conveyance mode to cause identification of a new optimal route.")
Claims 12 to 14 are substantially similar to claims 3 to 5 respectively and are rejected by the same arguments as used for claims 3 to 5 respectively.

Claim(s) 7 to 9 and 16 to 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal as applied to claims 6 or 15 above, and further in view of Akiyoshi and Jang et al. (US 20100138151 A1), hereinafter known as Jang.
Claims 7 to 9 and 16 to 18 are similar to claims 3 to 5 and 12 to 14, the one difference being the substitution of the "sojourn time period" for the "acceptable waiting time period".  Neither Bhogal nor Akiyoshi teach the "acceptable waiting time period", but Jang teaches an "acceptable waiting time period" as a characteristic time associated with a facility like the "sojourn time period" is. (Jang, ¶[0031], "The content provider 10 may include a public content provider or a private content provider who provides contents that are updated in real time. Contents provided by the content provider 10 include typical operating hours of POI (i.e., opening time to closing time), which is used as state information of POI in the present invention. The contents further includes state information of POI relating to the number of service staff members in the POI, service price, a ranking of recommendation, discount, coupon event, a real-time image for presentation, and waiting time for services. For example, in a case where the POI is a tourist attraction, the state information of the POI may include the minimal time for sightseeing, the average sightseeing time, an available capacity of a parking zone, an image for presentation, an admission fee, and so on. The state information of the POI is provided to the state information providing device 20 through a communication network, e.g., the wire/wireless Internet.", where "sightseeing time" is a form of "sojourn time period" in this context; Jang, ¶[0037], "The 'reference time' is an option to select the current time, the arrival time to POI or after the service time that is the time to spend for the service at POI, and the selected option becomes a time point for obtaining information on whether or not the POI is operating for business at that time point. In a case where the POI is a tourist attraction, e.g., a museum, it is necessary to consider the average (or minimal) sighting time. This is because the POI of the museum is in an open state upon arrival at the POI but the visit to the POI is unsuccessful when enough sightseeing time for the POI is not guaranteed."; and Jang, claim 5, "The method of claim 1, wherein the state information includes at least one of operating hours from opening time to closing time, the number of service staffs, service price, ranking of recommendation, coupon event, real-time image for representation, waiting time for service, an available capacity of a parking zone, and time required to be served at the respective candidate POIs.", where the "service time" is a form of "sojourn time period")
The other limitations are rejected via the same arguments as used in the rejections of claims 3 to 5 and 12 to 14, all due to Bhogal in view of Akiyoshi, with the motivation to combine being given with the rejection of claim 3.
It would have been obvious to a person having ordinary skill in the part to combine the method of Bhogal in view of Akiyoshi with the acceptable waiting time period of Jang, since it would save the user time and frustration to avoid destinations where they cannot complete their desired service within the business hours of the destination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhogal et al. (US 20120221240 A1) - outside of business hours.
Hansen et al. (US 20170108348 A1) - waiting times.
Ichihara et al. (US 20060241862 A1) - sojourn time period.
Lee et al. (US 20200058299 A1) - waiting times.
Liu et al. (US 20190056233 A1) - waiting times.
Mochizuki et al. (JP 2017009361 A) - waiting times.
Naito et al. (JP 2005315659 A) - outside of business hours.
Naito et al. (JP 2005315660 A) - outside of business hours.
Naito et al. (JP 2010122233 A) - outside of business hours.
Nakai et al. (JP 2016143192 A) - sojourn time period.
Sugiyama et al. (US 20100057347 A1) - outside of business hours.
Yokota et al. (JP 2004061260 A) - after business hours.
Yoneyama et al. (JP 2004093240 A) - after business hours.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667                                                                                                                                                                                                        
/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667